     Case 1:21-cv-00135-PLM-RSK ECF No. 1, PageID.1 Filed 02/09/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


IYIBI OMIE-ABBEY,
an individual,                                                Hon. ______________________

                Plaintiff,                                    Case No. _21-cv-_______________
v

JBS PLAINWELL, INC. ,
a foreign profit corporation,

                Defendant.




 WILLIAM F. PIPER, PLC
 William F. Piper (P38636)
 Attorney for Plaintiff
 1611 W. Centre Avenue, Suite 209
 Portage, MI 49024
 (269) 321-5008
 wpiper@wpiperlaw.com


                                          COMPLAINT

         The plaintiff, by and through his attorney William F. Piper, PLC, for his complaint, states

as follows:

                                JURISDICTIONAL ALLEGATIONS

1.       The plaintiff is a naturalized American citizen of Nigerian descent who has dark skin who

         was formerly employed by the defendant in the County of Allegan, State of Michigan, but

         who now resides in the state of Texas.



                                                  1
     Case 1:21-cv-00135-PLM-RSK ECF No. 1, PageID.2 Filed 02/09/21 Page 2 of 4




2.       The defendant, JBS Plainwell (JBS), is a corporation that did business in the County of

         Allegan, State of Michigan at all times relevant to this complaint.

3.       This lawsuit involves the defendant’s employment of the plaintiff and its termination of

         that employment by it on November 18, 2020.

4.       Jurisdiction arises under 28 U.S.C. §1331 and 28 U.S.C. § 1332.

5.       This action involves damages to the plaintiff that exceed $75,000.00.

6.       This claim involves supplemental claims arising out of the same facts and occurrences as

         the federal law claims.

                                     COMMON ALLEGATIONS

7.       The plaintiff restates and realleges as though fully set forth herein paragraphs 1-6 of this

         Complaint.

8.       The plaintiff obtained a degree in chemical engineering in 2015 from the University of

         Houston.

9.       On July 20, 2015 the defendant’s predecessor hired the plaintiff to work for it in a plant in

         Iowa.

10.      In November 2016 the defendant hired the plaintiff to work for it in its plant in Plainwell

         to be its plant engineer.

11.      At all times that he worked for the defendant the plaintiff did a good job for it. .

12.      In October 2019 the defendant hired a new general manager for the defendant’s Plainwell

         plant.

13.      In April 2020 the defendant demoted a superintendent that had reported to him, and it did

         not replace him, which made the plaintiff’s job more difficult.

                                                   2
 Case 1:21-cv-00135-PLM-RSK ECF No. 1, PageID.3 Filed 02/09/21 Page 3 of 4




14.   The new general manager did not like the plaintiff because of his race, and he constantly

      looked for reasons to criticize and discipline him, and to terminate his employment.

15.   The plaintiff performed better than plant engineers in the other five plants managed by the

      manager who supervised the plant manager of the defendant’s Plainwell plant.

16.   The plaintiff was the only African-American engineer of the plant engineers referenced in

      paragraph 15 above.

17.   The defendant also paid the plaintiff less than the other plant engineers referenced above.

18.   The defendant then gave the plaintiff a formal written warning for acting in accordance

      with a practice at the other plants in the aforementioned area and at the plant in question.

19.   The defendant suspended the plaintiff on November 16, 2020, and it terminated his

      employment as a result of his general manager’s demand on November 18, 2020 for alleged

      performance issues, but the reasons given were a pretext.

20.   The defendant then replaced the plaintiff with a white man.

21.   As a result of the discipline and termination set forth above, the plaintiff suffered and will

      continue to suffer a loss of income and benefits, a loss of a bonus, emotional distress, a loss

      of enjoyment of life, and other damages.

                          COUNT I – RACE DISCRIMINATION

22.   The plaintiff restates and realleges as though fully set forth herein paragraphs 1-21 of this

      Complaint.

23.   The defendant terminated the employment of the plaintiff by it because of his race.

24.   As a result of the defendant’s wrongful termination of his employment, the plaintiff has

      suffered and will continue to suffer the damages set forth herein.

                                                 3
  Case 1:21-cv-00135-PLM-RSK ECF No. 1, PageID.4 Filed 02/09/21 Page 4 of 4




25.    This claim is actionable under 42 U.S.C. §1981, 42 U.S.C. §1981 a, and the Elliott-Larsen

       Civil Rights Act (ELCRA), MCL 37.2101 et seq.

       WHEREFORE, the plaintiff requests a judgment against the defendant that would include

equitable relief, including reinstatement or front pay; appropriate legal relief, including

compensation for his loss of income past and future, punitive damages, compensation for all of his

non economic damages past and future, attorney’s fees under 42 U.S.C. §1988 and under the

ELCRA, and all costs, interest and any other relief this Court deems fair and just.



Dated: February 9, 2021                              WILLIAM F. PIPER, PLC.
                                                     Attorney for Plaintiff


                                             By:/s/ William F. Piper
                                                William F. Piper (P38636)
                                      BUSINESS ADDRESS:
                                                1611 W. Centre Avenue, Suite 209
                                                Portage, MI 49024
                                                (269) 321-5008




                                                 4
